DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/24/2021 have been entered and fully considered.  Claims 1 and 7 are pending.  Claims 2-6 are cancelled.  Claim 7 is new.  Claim 1 is amended.  Claims 1 and 7 are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keiko K. Takagi (#47,121) on 03/10/2021 and 03/11/2021.

The application has been amended as follows:

Claim 1 has been amended as follows:
an 
wherein the anode comprises an anode layer, 
wherein the anode layer contains YbSi2 as an anode active material, a solid electrolyte, an electroconductive material and a binder, and
wherein the YbSi2 is contained in an amount of 50 mass% or more and 90 mass% or less of the total mass of the anode layer.

Claim 7 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2017/0338480 A1 (“Kim”) discloses a secondary battery comprising a negative electrode including a silicon based material (Abstract; [0022]), a positive electrode ([0056]), and a solid electrolyte ([0062]).  Kim does not disclose the negative electrode layer contains YbSi2 in an amount of 50 mass% or more and 90 mass% or less of the total mass of the negative electrode layer.
JP 4085473 B2 (“Mori”) discloses secondary battery comprising a negative electrode which may include YbSi2 ([0015]), a positive electrode ([0026]), and an electrolytic solution ([0042]-[0043]).  Mori does not disclose an all-solid-state battery or the YbSi2
US 2013/0295451 A1 (“Miki”) discloses a solid-state battery electrode formed of a lithium ion conductor, an active material, and a solid electrolyte (Abstract).
Applicant’s arguments regarding the unexpected results have been considered persuasive in view of the specification and the amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727